Exhibit 10.2

 

February 3, 2014

 

Ms. Ellie Harrison

81 Pelham Street, Unit 3

Newport, RI 02840

 

Dear Ellie:

 

I am delighted to offer you the full-time position of Vice President and Chief
Human Resources Officer at ImmunoGen, Inc. (“ImmunoGen” or the “Company”).  Upon
commencement of your employment, which shall be no later than February 20, 2014,
you will initially be paid at a bi-weekly rate of $11,346.16, which annualized
equals $295,000.00 per year, less applicable federal, state and/or local payroll
and withholding taxes.  In addition to your annual base salary, subject to the
terms of this letter, ImmunoGen will pay you a sign-on bonus in the amount of
$38,450 (the “Sign-On Bonus”), which will be paid to you in conjunction with
your first salary payment following your date of hire.

 

The Company will also reimburse you for reasonable and customary expenses
actually incurred and properly documented up to $15,000 in connection with your
temporary living arrangement and relocation to the Boston area as described in
the accompanying letter.

 

In addition, you will be eligible for a discretionary annual bonus of up to
thirty-five percent (35%) of your annual salary.  Your bonus for this fiscal
year ending June 30, 2014 will be prorated from the date of hire.  Each year
following, bonuses are at the discretion of the Board of Directors, and are
based on Company and individual performance.

 

Also in consideration of your employment by the Company, the Compensation
Committee has approved the grant of a stock option award covering 82,500 shares
of our common stock under the Company’s 2006 Employee, Director and Consultant
Equity Incentive Plan (the “2006 Plan”), subject to your starting employment no
later than February 20, 2014.  This award will vest at a rate of one-quarter of
the shares covered by the award per year over four years beginning on the first
anniversary of the date of grant, which will be your first date of employment
with ImmunoGen.  The per share exercise price for the option award will be the
closing sale price of our shares as reported on NASDAQ on the date of grant.

 

In addition, you can expect to receive, subject to the approval of the
Compensation Committee, and in conjunction with the Company’s annual equity
awards to employees generally in July or August 2014, the grant of a stock
option award under the 2006 Plan in the range of 60,000 to 70,000 shares,
prorated to reflect the length of your employment during our fiscal year 2014. 
This award will vest at a rate of one-third of the shares covered by the award
per year over three years beginning on the first anniversary of the date of
grant, and the per share exercise price of this option award will be the closing
sale price of our shares as reported on NASDAQ on the date of grant.  In
subsequent years you can expect to receive, subject to the approval of the
Compensation Committee, annual equity awards similar to those granted to other
senior executives of comparable status.

 

--------------------------------------------------------------------------------


 

As a member of the executive management, you will be eligible for a severance
arrangement that, under certain circumstances, will provide you with certain
benefits in the event of a change of control of the Company, as set forth in the
form of Change in Control Severance Agreement (the “Change in Control Severance
Agreement”) accompanying this letter.

 

You will also be entitled to participate in the Company’s benefit plans to the
same extent as, and subject to the same terms, conditions and limitations as are
generally applicable to, full-time employees of ImmunoGen of similar rank and
tenure.  These benefits currently include at this time paid vacation time, life,
health, dental and disability insurance.  With respect to your annual vacation
allotment, however, you will immediately be eligible to accrue, monthly, up to
four (4) weeks of paid vacation per year, of which 10 days can be rolled over
from year to year.  For a more detailed understanding of the benefits and the
eligibility requirements, please consult the summary plan descriptions for the
applicable programs, which will be made available to you upon request.  Please
note that your compensation and or benefits may be modified in any way, at any
time, by ImmunoGen at its sole discretion, with or without prior notice, to the
extent any such modification affects similarly situated ImmunoGen executives in
the same manner.

 

Your duties as an employee of the Company shall be as determined by me in
consultation with you.  You agree to devote your best efforts during all
business time to the performance of such responsibilities and you will not
perform any professional work outside your work for the Company without
pre-approval from the Company.

 

ImmunoGen is required by the Immigration and Naturalization Service to verify
that each employee is eligible to work in the United States.  To that end, a
list of acceptable forms of identification is attached.  Please bring with you
one item on List A, or a combination of one item on List B and List C.

 

In addition, your offer of employment is contingent upon the successful
completion of a general background and reference check and drug test.  As such,
please complete the enclosed authorization and other required forms.

 

While we anticipate that our relationship will be a long and mutually rewarding
one, your employment, of course, will be at will, terminable by either you or
the Company at any time.  If, within 12 months of your date of hire, you
terminate your employment with the Company (other than by reason of death or
disability), or your employment is terminated by the Company for cause, you will
promptly reimburse ImmunoGen for a portion of your Sign-On Bonus equal to the
product of (a) $38,450, multiplied by (b) a fraction, the numerator of which is
365 minus the number of days from the date you start employment at ImmunoGen to
the effective date of termination, and the denominator of which is 365.

 

On your first day of employment, you will be required to sign both our
Proprietary Information, Inventions and Competition Agreement and an
acknowledgement that you agree to be bound by the Company’s Insider Trading
Policy.  Copies of each accompany this letter.  You are also asked to
acknowledge and agree that your employment by the Company will not violate any

 

2

--------------------------------------------------------------------------------


 

agreement which you may have with any third party.  Please acknowledge your
understanding and agreement with the terms of your employment as set forth in
this letter by signing below.

 

I look forward to a long and productive relationship with you.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Daniel M. Junius

 

 

 

Daniel M. Junius

 

President and Chief Executive Officer

 

Acknowledged and Agreed to:

 

 

/s/ Ellie Harrison

2/6/14

 

Ellie Harrison

Date:

 

 

3

--------------------------------------------------------------------------------